UDUL bL)N Y

 

UNITED STATES DISTRICT COURT ` DOCUMENT ELECTRONICALLY
SOUTHERN DISTRICT OF NEW YORK FILED
DOC#:
Business Credit & Capital II LLC, DATE FILED: j - 2 q -»/ 57
Petitioner,

_against_ 1:18-€v-03374 (ALC)

NEURoNEXUs, INC. AND DARYL OPINION AND GRDER

WAKEFIELD,

Respondents.

 

 

ANDREW L. CARTER, JR., United States District Judge:

Respondents NEURONEXUS, INC. and DARYL WAKEFIELD (“NNI” or
“Respondents”) move to vacate an arbitration award issued by the American Arbitration
Association (“AAA”) on February 2, 20l8 (the “Award”) in favor of Petitioner Business Credit
& Capital H, LLC (“BCC” or “Petitioner”). ECF Nos. l, 13. Respondents also move to dismiss
this action pursuant to Federal Rules of Civil Procedure lZ(b)(Z), lZ(b)(3), and l2(b)(6).
Petitioners request the Court to confirm the arbitration award. ECF No. l6. For the following
reasons, Respondents’ motions to vacate and dismiss are DENIED and Petitioner’s application

to confirm the award is GRANTED.

BACKGROUND
I. Purchase Agreements
Petitioner BCC invests in commercial entities and offers merchant cash advances
(“MCA”) to assist merchants with paying employee salaries, cash flow, purchasing additional
inventory, or to meet other various financial needs. ECF No. l. Specifically, BCC purchases

merchants’ future receivables for a specified purchase price (i.e., the cash advance) and recovers

 

its purchased receivables over time by taking a portion of the merchant’s daily receivables until
all the purchase price is recovered

The Parties entered into two separate Future Receivables Purchase and Sale Agreements
on December 28, 2016 and February 14, 2017 (collectively the “Agreements”). Under the 2016
agreement, BCC purchased NNI’s interest in 15.03% (“Specified Percentage”) of each future
sales receipt to be generated in the course of its business (“Future Receivables”) until $144,000
(“Specified Amount”) was collected, in exchange for the $100,000 purchase price paid by
Petitioner to NNI. Under the 2017 agreement, BCC purchased NNI’s interest in 14.28% of its
Future Receivables until the amount of $18,720.00 is collected in exchange for the $13,000
purchase price BCC paid to NNI. Id.

Under each agreement, there is no breach if no sales are made. However, pursuant to
section 2.1[ii] of each agreement, and Respondent Wakefield’s guaranty, Respondents were not
allowed: 1) to use an undisclosed bank account or take any action to cause the Future
Receivables to be settled to an account other than the one designated by the Parties; 2) to revoke
or cancel any of the authorizations given to Petitioner to debit the account; or 3) encourage its
customers to pay in a manner untraceable by BCC, thereby preventing BCC from collecting its
percentage of the receivables See id.[

Each agreement provides for BCC to collect the purchased Future Receivables (as they
are generated) by debiting an account maintained by NNl and designated by the parties

(“Designated Bank Account”) via ACH debit. See id. § 1.7

 

1 Each agreement is titled “Future Receivables Purchase and Sale Agreement” and provides:

“[NNI] hereby sells, assigns and transfers to BCC 11 (making BCC 11 the absolute owner) in consideration of the
funds provided (“Purchase Price”) specified below, all of [NNI’s] future accounts, contract rights and other
obligations arising from or relating to the payment of monies from [NNI’s] customers’ and/or other third party
payors (the "Future Receivables" defined as all payments made by cash, check, electronic transfer or other form of
monetary payment in the ordinary course of NNI’s business), for the payment of [NNI’s] sale of goods or services
until the amount specified below (the “Specitied Amount") has been delivered by [NNI] to BCC II.”

2

 

Although BCC’s purchase under each agreement is limited to the Specified Percentage of
the Future Receivables, each agreement provides for BCC to debit a daily fixed amount
(“speciiic Daiiy Amounr”) of $895.66.2 S@e, id.

The Agreements do not provide BCC with an absolute right to collect the Specific Daily
Amount or total amount purchased, as Petitioner’s right to be paid the Specific Daily Amount is
subject to NNl’s right of reconciliation The Agreements provide that Petitioner may debit the
Specific Daily Amount each business day, but if NNl demands reconciliation, and if NNI
provides Petitioner with its monthly bank statements, Petitioner will reconcile NNI’S account by
either crediting or debiting the difference from or back to its bank account so that the amount
debited per month equals the Specified Percentage. Id. However, NNI forfeits its right of
reconciliation if it fails to provide Petitioner with the necessary statements Ia’.

II. Procedural History

On April 25, 2017, Petitioner filed suit in New York State Supreme Court, King County,
lndex No. 507985/17, contending that Respondents breached the Agreements by changing the
Designated Accounts without Petitioner’s consent. ECF No. 1-1 p. 2. Respondents removed the
action to United States District Court, Eastern District of New York. No. 1117-02713 (“EDNY
action”). Ia'. On May 10, 2017, pursuant to the Agreements’ arbitration clauses and the Federal
Arbitration Act (“FAA”), Respondents served Petitioner and the EDNY Court a “Notice of
Defendants’ Election to Arbitrate.” Id. Accordingly, Petitioner commenced Arbitration
proceedings and voluntarily dismissed the EDNY action. Id.

Parties disputed whether the Agreements should be considered loans subject to New

York’s Usury Laws. Respondents did not dispute that they executed the Agreements. They also

 

2 The fixed amount was a projection based on an average of NNI’S historical total deposits multiplied by the agreed-
upon percentage and divided by the number of business days in that month. Thus, for each agreement, the Specific
Daily Amount was fixed at 3895.66.

 

acknowledged their failure to deposit all purchased Future Receivables collections into the
Designated Account, and thus, breached the Agreements. ECF No. 1-1 p. 50. However,
Respondents asserted that “[t] he underlying transaction was a criminally usurious loan under NY
Penal Law § 190.40, which make the underlying transaction, including the arbitration clause,
void and unenforceable.” Id. at 43. Petitioner argued that: 1) the agreements have no absolute
payment obligation and are therefore not loans since the amount collected depended on NNI’s
expected future collections which are uncertain in both the time for payments; and 2) New York
Penal Law § 190.40 is inapplicable Ia’. at 53

After carefully considering the Parties’ legal arguments, affidavits, and copies of the
agreements executed by Respondent Daryl Wakefield, William F. Chandler of the AAA ruled in
Petitioner’s favor. Id. The Arbitrator enumerated several facts demonstrating that Respondents’
allegation that the Agreements violated NY Penal Law § 190.40 lacked merit. See id. at 45-53.

Petitioner thereafter filed the instant action to confirm the award in the Supreme Court,
New York County. Id. at 7. Respondents removed that action to this Court and now move to
vacate the Award. ECF Nos.l, 13. Respondents also move, pursuant to Federal Rules of Civil
Procedure 12(b)(2), 12(b)(3) and 12(b)(6), to dismiss the action for lack of personal jurisdiction,
improper venue, and failure to state a claim upon which relief can be granted. ECF No. 13.

DISCUSSION

I. Motion to Dismiss

The Court will review the 12(b) motions first. Arrowsmith v. United Press Int’l, 320 F.2d
219, 221 (2d Cir. 1963) (“Not only does logic compel initial consideration of the issue of
jurisdiction over the defendant-a court without such jurisdiction lacks power to dismiss a

complaint for failure to state a claim_but the functional difference that flows from the ground

 

selected for dismissal likewise compels considering jurisdiction and venue questions first.”);
Phoenix-Dolezal v. Lz'lz` Nz`, No. 11 Civ. 3722(LAK)(JLC), 2012 WL 121105, at *4 (S.D.N.Y.
Jan. 17, 2012) (Report and Recommendation). This is also prudent as the motions have different
consequences for a litigant, for instance, petitioner’s ability to re-file a claim. Arrowsmz`th, 320
F.2d at 221 (“A dismissal for lack of jurisdiction or improper venue does not preclude a
subsequent action in an appropriate forum, whereas a dismissal for failure to state a claim upon
which relief can be granted is with prejudice.”)

A. Personal Jurisdiction and Proper Venue

A court applies the same standard of review in Rule 12(b)(3) dismissals for improper
venue as Rule 12(b)(2) dismissals for lack of personal jurisdiction See Gulf]ns. C0. v.
Glasbrenner, 417 F.3d 353, 355 (2d Cir. 2005). To avoid dismissal for lack of personal
jurisdiction under Rule 12(b)(2), Plaintiff must establish personal jurisdiction over defendant
Bank Brussels Lambert v. Fz`cla’ler Gonzalez & Rodriguez, 171 F.3d 779, 784 (2d Cir. 1999).
Prior to discovery, a plaintiff may meet its burden of making prima facie showing of personal
jurisdiction through factual allegations, which must be presumed true. See Glob. Gola’ Mz`n., LLC
v. Ayvazian, 612 F. App'x ll, 13 (2d Cir. 2015). Under this standard, BBC made prima
facie showing of personal jurisdiction BBC alleged that by signing each agreement underlying
the arbitration award, NNI consented to the jurisdiction of any federal court in New York.
See ECF No. 1-1 at 14, 26. Furthermore, NNI also agreed to arbitrate disputes in New York. Id.
An agreement to arbitrate in a state constitutes consent to personal jurisdiction in that state. Glob.
Gold Min., LLC, 612 F. App'x at 13. see Doctor's Assocs., Inc. v. Stuart, 85 F.3d 975, 979 (2d

Cir. 1996).

 

As to Respondents’ improper venue claim, Section 4.6 in each agreement contains the
parties’ express waiver to challenge personal jurisdiction or proper venue. Id. Furthermore,
pursuant to Section 9 of the FAA, jurisdiction and venue is appropriate in any jurisdiction to
which the parties have agreed. 9 U.S.C. § 9. lf no court is specified in the parties’ agreement,
then such application may be made to the District Court “in and for the district within which
[the] award was made.” Id.

Here, the Court finds multiple grounds to assert personal jurisdiction over Respondents.
Each agreement’s forum selection clause, as well as each agreement’s arbitration provision,
unmistakably designate New York County as the venue for the arbitration and any court action.
See ECF No. l-l, § 4.7 at 16, 26. Moreover, the arbitration in this matter was held in New York
City. Therefore, jurisdiction and venue are proper in this Court, and Respondents’ motion to

dismiss is DENIED.3

II. Motion to Vacate Arbitration Award

Courts must give great deference to an arbitrator’s decision. Duferco Int’l Steel deing
v. T. Klaveness Shz'pping A/S, 333 F.3d 383, 388 (2d Cir. 2003). The Federal Arbitration Act
(FAA), 9 U.S.C. § 1, et seq., only allows for vacatur if: (1) the arbitral award “was procured by
corruption, fraud, or undue means;” (2) “there was evident partiality or corruption in the
arbitrators;” (3) “the arbitrators were guilty of misconduct . . . by which the rights of any party
have been prejudiced;” (4) “the arbitrators exceeded their powers, or so imperfectly executed
them that a mutual, final, and definite award upon the subject matter submitted was not made.” 9

U.s.C. § io(a).

 

3 NNI also argues that BBC’s petition or complaint fails to state a claim upon which relief can be granted NNI bases
this argument on its belief that the agreements underlying the dispute and the Arbitration Award are void and
unenforceable Petitioner failed to address this issue in their opposition brief. ECF No. 16. However, for the reasons
stated below, Respondents’ motion to dismiss pursuant to 12(b)(6) is DENIED.

6

 

Furthermore, the Second Circuit maintains that courts may vacate an arbitral award if it
“exhibits a ‘manifest disregard of law.”’ Duferco, 333 F.3d at 388 (citing Gola’man v.
Architectural lron. Co., 306 F.3d 1214, 1216 (2d Cir. 2002)); Westerbeke Corp. v. Daz`hatsu
Moz‘or Co., 304 F.3d 200, 208 (2d Cir. 2002). Courts applying the “manifest disregard” standard
are “‘highly deferential’ to the arbitrators, and relief on such a claim is therefore ‘rare.”’
STMz`croelectronics, N. V. v. Credit Suz'sse Sec. (USA) LLC, 648 F.3d 68, 78 (2d Cir. 2011)
(citing Porzig v. Dresdner, Kleinwort, Benson, N. Am. LLC, 497 F.3d 133, 138 (2d Cir. 2007). A
court can grant vacatur for manifest disregard of the law only if (1) “the governing law alleged to
have been ignored by the arbitrators was well defined, explicit, and clearly applicable,” and (2)
“the arbitrator knew about the existence of a clearly governing legal principle but decided to
ignore it or pay no attention to it.” EB Safe, LLC v. Hurley, No. 1:17-CV-06163 (ALC), 2018
WL 2225003, at *2 (S.D.N.Y. May 15, 2018) (quoting Jock v. Sterling Jewelers Inc., 646 F.3d
113, 122 (2d Cir. 2011))

Clear disregard of the evidence is not a proper basis for vacatur. Wallace v. Burtar, 378
F.3d 182, 193 (2d Cir. 2004). Under the manifest disregard theory, an arbitrator’s legal
conclusions will be “confirmed in all but those instances where there is no colorable justification
for a conclusion.” Id. Courts may only “look upon the evidentiary record of an arbitration
proceeding” to “discern[] whether a colorable basis exists for the panel’s award so as to assure
that the award” was “not the result of the panel’s manifest disregard of the law.” Id; see EB Safe,
WL 2225003, at *2. Courts, however, cannot reassess the evidentiary record. Id. “Instead,
whatever the weight of the evidence considered as a whole, ‘ [i]f a ground for the arbitrator’s
decision can be inferred from the facts of the case, the award should be confinned.”’ Id. (citing

Wallace, 378 F.3d at 193).

 

A. Review of the Arbitration Award

The Arbitrator’s award to Petitioner does not suggest a manifest disregard of clearly
applicable New York law, as argued by the Respondents. Specifically, Respondents argue the
Award should be vacated because the Arbitrator (1) failed to sustain Respondents’ objection
stating that “the underlying transaction was a criminally usurious loan under N.Y. Penal Law §
190.40, which made the underlying transaction, including the arbitration clause, void and
unenforceable[;]” (2) improperly interpreted N.Y. Penal Law § 190.40 to deny Respondents’
objection to the arbitration proceeding; and (3) disregarded N.Y. Penal Law § 190.40 that states
that a loan “at a rate exceeding twenty-five per centum or the equivalent for a longer or shorter
period” is usurious (i.e., “criminal usury in the second degree”). ECF No. 14. They also claim the
Award violates public policy concerns Respondents’ argument is without merit.

First, the Arbitrator cited dozens of appropriate New York cases regarding contract
interpretation and Usury law. ECF No. 1-1, p. 38-52. To find that the Agreements were not
subject to New York’s Usury laws, the Arbitrator relied on Zoo Holdings, LLC v. Clz`nton, 11
Misc. 3d 1051(A), 814 N.Y.S.2d 893 (Sup. Ct. 2006). The court denied plaintiffs request to find
that an investment in a series of preferred shares constituted a usurious loan. In the transaction,
the shareholders had the power to trigger a 30% return by redeeming the preferred series finding
that there was no certainty that the preferred stock would ever be redeemed. The Z00 Holdings
court stated, “[t]he rudimentary element of usury is the existence of a loan or forbearance of
money. . .Where there is no loan, there can be no usury. ..Significantly, there is a strong
presumption against finding of usury. .. (citing Feinberg v. UZd Vestal Rd. Assocs., Inc., 157 AD
102, 104, 75 N.Y.S.2d 483 (App. Div. lSt Dept 1947). ECF No. 1-1 p. 49. Furthermore, that

court held, “[f]or a trust loan it is essential to provide for repayment absolutely and at all events

 

or that the principal in some way be secured as distinguished form being put in hazard.” Id. The
Arbitrator also relied on various additional New York State authorities to support his position
that New York’s usury laws did not apply to the Agreements. See Seidel v. 18 East ] 7th St.
0wners, Inc., 79 N.Y.2d 735, 744 (1992) (“If the transaction is not a loan, there can be no usury,
however unconscionable the contract may be.”) (internal quotations omitted); Abir v. Malky,
Inc., 59 A.D.3d 646, 649 (2d Dept. 2009). “lt must appear that the real purpose of the transaction
was, on the one side, to lend money at usurious interest reserved in some form by the contract
and, on the other side, to borrow upon the usurious terms.” Boujj‘ard v. Befese, LLC, 111 A.D.3d
866, 869-870 (N.Y.App. Div.2d Dep’t. 2013)

The Arbitrator also relied on several New York decisions relating to MCA transactions
similar to the transactions here. In these cases, the courts rejected usury defenses where the terms
of the MCA clearly provided that the transactions were not loans but were sales of the seller’s
bona fide Future Receivables from its customers See Sez`del, 79 N.Y.2d at 744; Abir, 59 A.D.3d
at 649. The Arbitrator found that the four corners of the Agreements made it clear that the
transactions were not loans Furthermore, the Arbitrator noted, the Agreements’ terms created
purchase and sale transactions with uncertain returns to Petitioner and did not contain a fixed
repayment obligation, a stated interest rate, or other evidence of an intent to structure a
transaction to avoid New York’s usury laws ECF No. 1-1 p. 52.

The only support Respondents provided to prove the Agreements were criminally
usurious and thus void was Blue WolfCapital Funa’ 11 L.P. v American Stevedoring [nc., 105
A.D. 3d 178, 182-184, (App. Div. lst Dep’t 2013).4 However, consistent with the Arbitrator, the

Court finds this case inapposite because the parties there agreed the transaction was a loan and

 

4 Respondents did not dispute that they executed the Agreements, nor did they dispute that their failure to deposit all
collections of the purchased Future Receivables into the Designated Account precipitated a breach of the
Agreements

 

thus subject to N.Y. Penal Law § 190.40.5 These facts are not present in the instant case, and thus
there is no clear law the Arbitrator knew about and ignored to reach his decision, undercutting
Respondents’ motion to vacate.

Though Respondents chose to cite a single case in the arbitration, Respondents’ moving
papers cite additional case law and make intricate calculations to support its claim that the
Agreements were in fact loans ECF No. 14. See Bakhash v. Winston, 134 A.D.3d 468, 469, 19
N.Y.S.3d 887 (App. Div.lst Dep’t 2015) (holding that interest rates are annualized to determine
usur); People v. Service lnstitute, Inc., 101 Misc. 2d 549, 550-553 (1979); Merch. Cash &
Capital LLC v. Edgewood Grp., LLC, 2015 U.S. Dist. LEXIS 94162, at *10-12 (S.D.N.Y. July 2,
2015.) Not only does the Court find these recent arguments unpersuasive, to now view the
Agreements as loans would force the Court to impermissibly reassess the evidentiary record
Courts may only review an arbitration award’s evidentiary record to “discern[] whether a
colorable basis exists for the panel’s award” and not whether the arbitral panel’s decision reflects
a manifest disregard of the evidence. Wallace, 378 F.3d at 193.

Here, Respondents provide little evidence to show that the Arbitrator failed to apply
relevant law. In fact, Respondents recite cases the Arbitrator considered and allege they were
misinterpreted Considering governing law, Respondents have not only failed to prove the
Arbitrator’s manifest disregard of law, they also provide no basis for the Court to reconsider the

evidentiary record Therefore, as the Court must grant a high degree of deference to the

 

5 In Blue WolfCapital Funa’, the parties entered into a demand loan agreement and executed a secured promissory
note for the principal amount of $1,130,000 with a 12% stated interest rate. Plaintiffs (“BWC”), an investment firm,
advanced defendants (“ASI”) 8805,000 and BWC withheld $125,000 in fees for the current transaction plus an
additional 8200,000 as a “deposit against future commitment fees” in the event ASI’s obligations under the
promissory note were rolled into a subsequent BWC financing Id. BWC did not commit to provide additional
financing and, in the event a second financing was not completed in a specified time, BWC reserved the right to
retain all or a portion of the $200,000 deposit. Id. A second financing did not occur and BWC retained $100,000 of
the deposit and returned only $100,000. The court found that the fees were additional interest resulting in an actual
interest rate of 57. 14% and found the loan transaction void and unenforceable as usurious under New York law.

10

 

Arbitrator, and because the Court finds a “barely colorable justification” for the award, the Court
denies Respondents’ motion to vacate and confirms the award
CONCLUSION
For the foregoing reasons, Respondents’ Motion to Dismiss is DENIED; Respondents’
Motion to Vacate the Arbitral Award is DENIED; and Petitioner’s Application to Confirm the

Arbitral Award is GRANTED.

so oRDERED. l '

Dared; March 29, 2019 M 7 £/&_ .
New York, New York ANDREW L. CARTER, JR.
United States District Judge

 

11

 

